MEMORANDUM**
Carlos Espinoza-Ibarra appeals the 33-month sentence imposed after his guilty-plea conviction for one count of being an illegal alien found in the United States following removal, in violation of 8 U.S.C. § 1326. We lack jurisdiction and dismiss.
Espinoza-Ibarra contends that the district court abused its discretion by only granting him a two-level downward departure for the minor nature of his previous aggravated felony, instead of the four lev*322els he requested. We lack jurisdiction to review the extent of a discretionary downward departure. United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994).
Espinoza-Ibarra also contends that the district court abused its discretion by not granting a downward departure for his extraordinary acceptance of responsibility. We lack jurisdiction to review the district court’s discretionary decision not to grant a downward departure. See United States v. Tam, 240 F.3d 797, 805 (9th Cir.2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.